After Remand from the Alabama Supreme Court

PITTMAN, Judge.
This court affirmed, without an opinion, those portions .of a judgment entered by the Montgomery Circuit Court (“the trial court”) ordering Andrew Arthur Duerr (“the father”) to pay Anne Marie Duerr (“the mother”) postminority educational support for the parties’ daughter, N.D., and reinstating the father’s periodic-alimony obligation. Duerr v. Duerr, 191 So.3d 800 (Ala.Civ.App.2014). This court’s judgment has been reversed in part, and the cause remanded by the Supreme Court of Alabama. Ex parte Duerr, 191 So.3d 801 (Ala.2015). On remand to this court, and in compliance with the supreme court’s opinion, the judgment of the trial court is hereby reversed.insofar as it awarded the mother postminority educational support for N.D., and the cause is remanded to the trial court for that court to enter a judgment consistent with this opinion.
REVERSED IN PART AND REMANDED WITH INSTRUCTIONS.
THOMPSON, P.J., and THOMAS, MOORE, and DONALDSON, JJ., concur.